DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Branham (US 2016/0052692) in view of Lantz (US 8,763,811) and Gallistel (US 3,144,188).

Lantz discloses a pad (332) that (i) sits loosely in the interior of an envelope and (ii) is removable through an opening. See Fig. 16. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the pad of Branham sit loosely in a pocket, as disclosed by Lantz, in order to facilitate manufacture, and provide cushioning to any products therein.
Moreover, Gallistel, which is drawn to a container, discloses a front panel and a back panel being more flexible than a pad. See ll. 8-11. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the front and back panels be more flexible than the pad in order to reinforce the container. Moreover, 
Regarding claim 8, the starch comprises at least one of a grain starch, a root starch or a vegetable starch. See ¶[0028].
Regarding claim 9, 13Attorney Docket No. 42582-0006001the pad comprises a plurality of stacked solid compostable panels, each panel of the plurality of panels formed primarily of starch. See Fig. 3A and ¶[0028].
Regarding claim 10, Branham, as modified above, sufficiently discloses the claimed invention. See Abstract and ¶[0025]. 
Regarding claim 12, the pad comprises a first solid compostable panel section formed primarily of starch and a second solid compostable panel section formed primarily of starch. See Fig. 1-3A and ¶[0028].
Regarding claim 14, the first solid compostable panel section and the second solid compostable panel section are sections of a single panel folded panel. See Fig. 1-3A and ¶[0028].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Branham,  Lantz and Gallistel as applied above in further view of Spaulding (US 2010/0089990).
. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Branham (US 2016/0052692) in view of Miller (US 2011/0114513).
Regarding claim 19, Branham discloses an article for mailing or shipping an item, comprising: an envelope having (i) a front panel (120), (ii) a back panel (130), the front panel and the back panel joined along three edges and open along a fourth edge to provide an opening to an interior of the envelope, (iii) a foldable flap (140) that extends from the front panel to close the opening, and (iv) an adhesive (¶[0025]) on the foldable flap, wherein the front panel, the back panel, and the foldable flap are formed of a compostable plastic film (abstract and ¶[0018]) and the envelope is configured to be entirely compostable as-is by a recipient, wherein at least one of the front panel, the back panel, or the foldable flap is configured to have the compostable plastic film be directly in contact with an object inside the envelope, and wherein the envelope consists of the compostable plastic film and the adhesive. Branham does not disclose a liner as claimed. 
. 

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. Applicant argues that because the claim uses the phrase “consists of,” the prior art is overcome because numerous other elements are disclosed. It is the Office’s position that applicant’s use of the phrase “consists of” does not limit the claim as interpreted by applicant. First, applicant does not use the phrase “consisting of” in the preamble. Moreover, “consisting of” [] limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).” Applicant should also note;





 “… the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.).”

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709.  The examiner can normally be reached on 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/DEREK J BATTISTI/Primary Examiner, Art Unit 3734